DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on01/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 17-20, 22-23, 25-29, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over by Howarth et al. (20150304561 A1, here in referred as Howarth-561) in view of Hosoda Ryozo and Kojima Togo (JP2010192036, here in referred as Hosoda et al).

Regarding claim 1, Howarth-561 discloses a suspension assembly (as in Fig. 1-8) comprising: 
a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]); 
a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]);
a shape-memory alloy wire (80) extending between the one or more first wire attach structures and the one or more second wire attach structures (as shown in Fig. 2 80 is extending between 61 and 51), 
wherein the shape-memory alloy wire is coupled to the one or more first wire attach structures and the one or more second wire attach structures
Howarth-561 does not explicitly state an adhesive disposed between portions of at least one of: the one or more first wire attach structures and the one or more second wire attach structures; and the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure and increase a bend radius of the shape-memory alloy wire.
Hosoda et al. illustrates (see Fig. 1-4, mostly fig. 4-5) an adhesive (S(S1+S2) or 400 as shown in fig 4 and Fig. 5) disposed between portions of at least one of: the one or more first wire attach structures (50-51) and the one or more second wire attach structures (30(20)) and the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure and increase a bend radius of the shape-memory alloy wire (paragraph [0005] discloses use of relative high viscosity adhesive for fixedly holding suspension wire has a meaning of holding the suspension wire at fixed exit angle and configured to increase bend radius when compression occurs as indicated by R).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to apply an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).
Howarth-561 and Hosoda et al. do not explicitly state the adhesive configured to increase a bend radius of the shape-memory alloy wire.
It would have been obvious to one with the ordinary skill in the art  before the effective filing date of the claimed invention to use adhesive to maintain deformation of suspension wires as disclosed by  Hosoda et al. (see paragraph [0021) inherently discloses the adhesive configured to increase a band radius of the wire  when the lens holder is displaced.

Regarding claim 2, Howarth-561 discloses (as in Fig. 1-20) suspension assembly as in claim 1 except for the adhesive is a non-conductive adhesive.
Hosoda et al. discloses (see Fig. 1-4) the adhesive (S as shown in Fig. 4) is a non-conductive adhesive (Hosoda et al. discloses use of adhesive (see paragraph [0011] and paragraph0021], and refers to patent document JP2002-367204 A, that discloses use of epoxy-based adhesive curable with ultraviolet radiation, such adhesive are well known as non-conductive adhesive)
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use a non-conductive adhesive as disclosed by Hosoda et al. to bond wire and similarly use the adhesive with the suspension assembly of Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 3, Howarth-561 discloses (as in Fig. 1-20) the suspension assembly as in claim 1 except the adhesive is  not disposed between portions of the one or more first wire attach structures and wherein the adhesive is a conductive adhesive.
Hosoda et al. discloses (see Fig. 3-4) the adhesive (denoted by H near number 31 as shown in Fig. 3) is not disposed between portions of the one or more first wire attach structures (Adhesive H is not on the channel 52 of 50-51) and wherein the adhesive is a conductive adhesive (H is disclosed as solder mound H, see paragraph [0033]).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use conductive adhesive as disclosed by Hosoda et al. in order to electrically connect suspension wire to coil (see paragraph [0033]). 

Regarding claim 4, Howarth-561 discloses a suspension assembly (as in Fig. 1-20) as in claim 1 and does not teach the adhesive extends from at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures.
Hosoda et al. discloses (see Fig. 1-4,) the adhesive (H as in Fig. 3) extends from at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures (30(20)). 
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive to bond shape memory alloy wire as disclosed by Hosoda et al. and similarly use the adhesive with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connections as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 7, Howarth-561 discloses a suspension assembly (as in Fig. 1-8) comprising: 
a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]); 
a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]);
a shape-memory alloy wire (80) extending between and coupled to the one or more first wire attach structures and the one or more second wire attach structures (as shown in Fig. 2, wires 80 is extending between 61 and 51); and
Howarth-561 does not explicitly state an adhesive disposed on a portion of the shape-memory alloy wire that is proximate to a side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures, the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structures.
Hosoda et al. illustrates (see Fig. 1-4, mostly fig. 4-5) an adhesive (S(S1+S2) or 400 as shown in fig 4 and Fig. 5) disposed on a portions of at the shape-memory alloy wire  (50-51) that is proximate to a side of at least one of: the one or more first wire attach structures  and the one or more second wire attach structures (30(20)) and the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure (paragraph [0005] discloses use of relative high viscosity adhesive for fixedly holding suspension wire has a meaning of holding the suspension wire at fixed exit angle).

It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 8, Howarth-561 discloses (as in Fig. 1-20) suspension assembly as in claim 7 except for the adhesive is a non-conductive adhesive.
Hosoda et al. discloses (see Fig. 1-4) the adhesive (S as shown in Fig. 4) is a non-conductive adhesive (Hosoda et al. discloses use of adhesive (see paragraph [0011] and paragraph0021], and refers to patent document JP2002-367204 A, that discloses use of epoxy-based adhesive curable with ultraviolet radiation, such adhesive are well known as non-conductive adhesive)
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use a non-conductive adhesive as disclosed by Hosoda et al. to bond wire and similarly use the adhesive with the suspension assembly of Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 9, Howarth-561 discloses (as in Fig. 1-20) the suspension assembly as in claim 7 except the adhesive is  not disposed between portions of the one or more first wire attach structures and wherein the adhesive is a conductive adhesive.
Hosoda et al. discloses (see Fig. 3-4) the adhesive (denoted by H near number 31 as shown in Fig. 3) is not disposed between portions of the one or more first wire attach structures (Adhesive H is not on the channel 52 of 50-51) and wherein the adhesive is a conductive adhesive (H is disclosed as solder mound H, see paragraph [0033]).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use conductive adhesive as disclosed by Hosoda et al. in order to electrically connect suspension wire to coil (see paragraph [0033]). 

Regarding claim 10, Howarth-561 discloses a suspension assembly (as in Fig. 1-20) as in claim 7 and does not teach the adhesive extends between at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures.
Hosoda et al. discloses (see Fig. 1-4,) the adhesive (H as in Fig. 3) extends between at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures (adhesive H is on a side of the wire attach structure 30(20)). 
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive to bond shape memory alloy wire as disclosed by Hosoda et al. and similarly use the adhesive with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connections as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 17, Howarth-561 discloses a suspension assembly (as in Fig. 1-8) comprising: 
a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]); 
a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]);
a platform portion (inside surface of crimp 51, as shown in annotated Fig. 6 below) extending from at least one side of: the one or more first wire attach structures (51) and the one or more second wire attach structures (61).
wherein the shape-memory alloy wire extending between the one or more first wire attach structures and the one or more second wire attach structures and coupled to the one or more first wire attach structures,
Howarth-561 does not explicitly state an adhesive disposed between portions of at least one of: the one or more first wire attach structures and the one or more second wire attach structures configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure.
Hosoda et al. illustrates (see Fig. 1-4, mostly fig. 4-5) an adhesive (S(S1+S2) or 400 as shown in fig 4 and Fig. 5) disposed between portions of at least one of: the one or more first wire attach structures (50-51) and the one or more second wire attach structures (30(20)) and the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure (paragraph [0005] discloses use of relative high viscosity adhesive for fixedly holding suspension wire has a meaning of holding the suspension wire at fixed exit angle).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to apply an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

    PNG
    media_image1.png
    728
    872
    media_image1.png
    Greyscale

Regarding claim 18, Howarth-561 discloses (as in Fig. 1-20) the platform portion (inside surface of crimp 51) is unitary with at least one of: the one or more first wire attach structures (51).

Regarding claim 19, Howarth-561 discloses (as in Fig. 1-20) the platform portion (inside surface of crimp 51) is non-unitary with the one or more second wire attach structures (61, as shown in Fig. 9).

Regarding claim 20, Howarth-561 discloses (as in Fig. 1-20) suspension assembly as in claim 17 except the adhesive is a non-conductive adhesive.
Hosoda et al. discloses (see Fig. 1-4) the adhesive (S as shown in Fig. 4) is a non-conductive adhesive (Hosoda et al. discloses use of adhesive (see paragraph [0011] and paragraph0021], and refers to patent document JP2002-367204 A, that discloses use of epoxy-based adhesive curable with ultraviolet radiation, such adhesive are well known as non-conductive adhesive)
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use a non-conductive adhesive as disclosed by Hosoda et al. to bond wire and similarly use the adhesive with the suspension assembly of Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 22, Howarth-561 discloses (as in Fig. 1-20) the suspension assembly as in claim 17 except an adhesive disposed between portions of at least one of: the one or more first wire attach structures and the one or more second wire attach structures.
Hosoda et al. discloses (see Fig. 3-4) the adhesive (denoted by H near number 32  as shown in Fig. 3) is  disposed between portions of the one or more first wire attach structures (50-51) and one or more second wire attach structure (30(20)) (H is disclosed as solder mound H, see paragraph [0033]).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to apply between portions of the one or more first wire attach structures (50-51) and one or more second wire attach structure (30(20)) as disclosed by Hosoda et al. and similarly apply the adhesive between portions of the one or more first wire attach structures (50-51) and one or more second wire attach structure (30(20)) to bond shape-memory alloy wire with the suspension assembly as disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 23, Howarth-561 discloses (as in Fig. 1-20) the suspension assembly as in claim 17 except  the adhesive disposed on the platform and the adhesive is disposed between portions of at least one of: the one or more first wire attach structures and the one or more second wire attach structures  is the same adhesive.
Hosoda et al. discloses (see fig. 1-4) the adhesive (H applied near number 31 as in Fig. 3) disposed on the platform (as shown in Fig. 3, near surface 31)  and the adhesive  (adhesive denoted with H applied on surface 32 which is between portions of at least one of: the one or more first wire attach structures (50-51) and the one or more second wire attach structures (30(20)  is the same adhesive (both is solder).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use solder as adhesive and apply to the platform and disposed between the first wire attached structure and second wire attach structure as disclosed by Hosoda et al. and similarly use the adhesive with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connections as disclosed by Hosoda et al. (see paragraph [0019]).

Regarding claim 25, Howarth-561 discloses (as in Fig. 1-20) the one or more first wire attach structures (51) and the one or more second wire attach structures (61) includes crimps (see paragraph [0078] discloses 51 and 61 as crimps).

Regarding claim 26, the structural limitations therein are the same as those recited in claims 1, as rejected by Howarth-561 in view of Hosoda et al., above.
Howarth-561 discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method comprising: 
Receiving a suspension assembly including:
	a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]);
	a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]) and;
	a shape-memory alloy wire (80) coupled to and extending between the one or more first wire attach structures and the one or more second wire attach structures (as shown in Fig. 2, wire 80 is extending between 61 and 51),
Howarth-561 does not explicitly state disposing an adhesive proximate to a side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures to increase a bend radius of the shape-memory alloy wire; and curing the adhesive to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attached structures. 
Hosoda et al. discloses (see Fig. 1-4) disposing an adhesive (adhesive S as shown in Fig. 4 are disposed) proximate to a side of at least the one or more second wire attach structures (adhesive is applied to 30(20) as in Fig. 3 near second wire attach structure) to increase a bend radius of the shape-memory alloy wire (inherent to increases a bend radius when wire is under stress); 
Curing the adhesive to maintain the shape memory allow wire (80) at an exit angle with respect to at least one of the one or more first wire attached structures (30(20)) (paragraph [0005] discloses use of relative high viscosity adhesive for fixedly holding suspension wire has a meaning of holding the suspension wire at fixed exit angle).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).
Howarth-561 and Hosoda et al. do not explicitly state the adhesive configured to increase a bend radius of the shape-memory alloy wire.
It would have been obvious to one with the ordinary skill in the art  before the effective filing date of the claimed invention to use adhesive to maintain deformation of suspension wires as disclosed by  Hosoda et al. (see paragraph [0021) inherently discloses the adhesive configured to increase a band radius of the wire  when the lens holder is displaced.

Regarding claim 27, Hosoda further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method includes maintaining the shape-memory alloy wire at an exit angle includes applying electrical drive signals to the shape-memory alloy wire (paragraph [0034] discloses a control signal which is drive signal is applied to wire 80 which is shape-memory alloy wire).

Regarding claim 28, Hosoda inherently further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), applying electrical drive signals to the shape-memory alloy wire further comprises heating the suspension assembly to a temperature and wherein curing the adhesive comprises maintaining the temperature for an amount of time (solder application inherently includes application of heat and maintaining a heat to re-flow the solder).

Regarding claim 29, Hosoda further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8) includes the adhesive extends between at least one of: the one or more first wire attach structures and the one or more second wire attach structures (adhesive denoted by H in Fig. 3 is between the first wire attached structure and second wire attached structure). 

Regarding claim 33, Howarth-561 discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method comprising: 
Receiving a suspension assembly including:
	a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]);
	a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]) and;
	a shape-memory alloy wire (80) extending between and coupled to the one or more first wire attach structures and the one or more second wire attach structures (as shown in Fig. 2, wire 80 is extending between 61 and 51),
Howarth-561 does not explicitly state an uncured adhesive disposed between portions at least one of: the one or more first wire attach structures and the one or more second wire attach structures to increase a bend radius of the shape-memory alloy wire; and 
Curing the adhesive to maintain the shape memory allow wire at an exit angle with respect to at least one of the one or more first wire attached structures.

Hosoda et al. discloses (see Fig. 1-4) an uncured adhesive (when uncured adhesive S as shown in Fig. 4 are disposed) disposed between portions at least one of: the one or more second wire attach structures (the S is an adhesive which is cured with ultraviolet is applied to S, as in Fig. 3 near second wire attach structure) to increase a bend radius of the shape-memory alloy wire (inherent to increases a bend radius when wire is under stress); 
Maintaining the shape memory allow wire (80) at an exit angle with respect to at least one of the one or more first wire attached structures (as in the Fig. 3 when the adhesive is cured as stated at paragraph [0005]).
Hosoda et al. illustrates (see Fig. 1-4, mostly fig. 4-5) an adhesive (S(S1+S2) or 400 as shown in fig 4 and Fig. 5) disposed between portions of at least one of: the one or more first wire attach structures (50-51) and the adhesive configured to maintain the shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structure  (the wire is exiting 30(20) at approximately at 90 deg. angle and paragraph [0027] discloses The suspension wire 80 is formed of a conductive metal thin wire having a spring property, inherently stating shape-memory alloy wire)
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]).
Howarth-561 and Hosoda et al. do not explicitly state the adhesive is to increase a bend radius of the shape-memory alloy wire.
It would have been obvious to one with the ordinary skill in the art  before the effective filing date of the claimed invention to use adhesive to maintain deformation of suspension wires as disclosed by  Hosoda et al. (see paragraph [0021) inherently discloses the adhesive configured to increase a band radius of the wire  when the lens holder is displaced.

Regarding claim 34, Hosoda further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method includes maintaining the shape-memory alloy wire at an exit angle includes applying electrical drive signals to the shape-memory alloy wire (paragraph [0034] discloses a control signal which is drive signal is applied to wire 80 which is shape-memory alloy wire).
Regarding claim 36, Hosoda further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8) further comprises the adhesive extends from a side of the one or more second wire attach structures (adhesive denoted by H in Fig. 3 is extends from a side of  the second wire attached structure(30(20))). 

Claims 5-6 and 11-12, 24, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over by Howarth et al. (20150304561 A1, here in referred as Howarth-561) in view of Hosoda Ryozo and Kojima Togo (JP2010192036, here in referred as Hosoda et al.) and further in view of Hull et al. (5269810).

Regarding claim 5, Howarth-561 in view of Hosoda et al. discloses a suspension assembly (as in Fig. 1-20) as in claim 1 except the structure consist of at least one strain relief member extending between and from at least one side of at least one of: the one or more first wire attach structures  and the one or more second wire attach structures, wherein the shape-memory alloy wire extends between and is coupled to the at least one strain relief member and wherein the adhesive is disposed proximal to a side of the at least one strain relieve member.
Hull et al. discloses (see Fig. 1-2)  at least one strain relief member (25 as shown in Fig. 1) extending between and from at least one side of (extends from one side of flexible patch electrode 10) at least one of: the one or more first wire attach structures (flexible patch electrode structure 10) , wherein the wire (18+17) extends between and is coupled to the at least one strain relief member (25) and wherein the adhesive (13 and 19) is disposed proximal to a side of the at least one strain relieve member. (25).
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).

Regarding claim 6, Hull et al. further discloses  the adhesive extends from at least one side of the at least one strain relief member (adhesive 13 is used for bonding strain relief member 25 to insulating layer and adhesive extends outside surface of strain relief member 25). 

Regarding claim 11, Howarth-561 in view of Hosoda et al. discloses a suspension assembly (as in Fig. 1-20) as in claim 7 except the structure consist of at least one strain relief member extending between and from at least one side of at least one of: the one or more first wire attach structures  and the one or more second wire attach structures, wherein the shape-memory alloy wire extends between and is coupled to the at least one strain relief member and wherein the adhesive is disposed between portions of the at least one strain relieve member.
Hull et al. discloses (see Fig. 1-2)  at least one strain relief member (25 as shown in Fig. 1) extending between and from at least one side of (extends from one side of flexible patch electrode 10) at least one of: the one or more first wire attach structures (flexible patch electrode structure 10) , wherein a wire (17+18) extends between and is coupled to the at least one strain relief member (25) and wherein the adhesive (13+19) is disposed between portions of the at least one strain relieve member (25).
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).

Regarding claim 12, Hull et al. further discloses  the adhesive extends from at least one side of the at least one strain relief member (adhesive is used for bonding strain relief member 25 to insulating layer and adhesive extends outside surface of strain relief member 25). 

Regarding claim 24, Howarth-561 in view of Hosoda et al. discloses a suspension assembly (as in Fig. 1-20) as in claim 17 except the platform is a portion of a stress relief member.
Hull et al. discloses (see Fig. 1-2) a stress relief member (25 as shown in Fig. 1) extending from at least one side of (extends from one side of flexible patch electrode 10): the one or more first wire attach structures (flexible patch electrode structure 10).
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).

Regarding claim 30-31, Howarth-561 in view of Hosoda et al. discloses a method of manufacturing suspension assembly (as in Fig. 1-20) as in claim 26 except at least one strain relief member extending between and from at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures, wherein the shape- memory alloy wire extends between and is coupled to the at least one strain relief member and wherein the adhesive is disposed proximal to a side of the at least one strain relieve member
Hull et al. discloses (see Fig. 1-2)  at least one strain relief member (25 as shown in Fig. 1) extending between and from at least one side of (extends from one side of flexible patch electrode 10) at least one of: the one or more first wire attach structures (flexible patch electrode structure 10) , wherein the wire (18+17) extends between and is coupled to the at least one strain relief member (25) and wherein the adhesive (13 and 19) is disposed proximal to a side of the at least one strain relieve member. (25) and adhesive extends between the strain relief members.
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10) 

Regarding claim 37-38, Howarth-561 in view of Hosoda et al. discloses a method of manufacturing suspension assembly (as in Fig. 1-20) as in claim 33 except at least one strain relief member extending between and from at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures, wherein the shape- memory alloy wire extends between and is coupled to the at least one strain relief member and wherein the adhesive is disposed proximal to a side of the at least one strain relieve member
Hull et al. discloses (see Fig. 1-2)  at least one strain relief member (25 as shown in Fig. 1) extending between and from at least one side of (extends from one side of flexible patch electrode 10) at least one of: the one or more first wire attach structures (flexible patch electrode structure 10) , wherein the wire (18+17) extends between and is coupled to the at least one strain relief member (25) and wherein the adhesive (13 and 19) is disposed proximal to a side of the at least one strain relieve member. (25) and extends on one side of the strain relief member.
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).



Claims 13-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Howarth et al. (20150304561 A1, here in referred as Howarth-561) in view of Hosoda Ryozo and Kojima Togo (JP2010192036).

Regarding claim 13-15, Howarth-561 in view of Hosoda et al. discloses the suspension assembly as in claim 7 except the adhesive of a cyanoacrylate having Young’s modulus between 40 megapascals and 2000 megapascals and has a strain elongation to failure between 100 percent and 300 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cyanoacrylate adhesive for securing SMA wires within device; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and also It is well known in the art to use cyanoacrylate adhesive for attaching strain relief member of shape memory alloy to increase reliability of the connections, for instance Ferrera et al. (20010026666) discloses use of cyanoacrylate adhesive for attaching shape memory collar and strain relief member (see paragraph [0067] discloses The shape memory collar can be attached to the distal end of the optical fiber by an adhesive, such as cyanoacrylate adhesive, for example) and ADHESION 12 a book written by K. W. Allen . (published  in year 1988) discloses adhesive Cyanoacrylate having young’s module of 1300Mpa and 147 MPa for shear and tensile strain see page 98 and Table 5, a copy of page 98 is provided).

Regarding claim 16, Howarth-561 in view of Hosoda et al. discloses the suspension assembly as in claim 7 except the adhesive is comprised of at least two adhesives, Wherein a first adhesive of the at least two adhesives has a lower young’s modulus than a second adhesive of the at least two adhesives.
Hosoda et al. discloses see Fig. 4 the adhesive S is comprised of at least two adhesives (S1 and S2), Wherein a first adhesive of the at least two adhesives has a lower young’s modulus than a second adhesive of the at least two adhesives (inherent for having two different adhesive both having different Young’s module will have one adhesive with lower young’s module than the second adhesive).

Regarding claim 21, Howarth-561 in view of Hosoda et al. discloses use of adhesive except the adhesive has a Shore OO durometer of less than 90.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive having Shore OO durometer of less than 90 for the purpose of increasing reliability; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 40-42, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over by Howarth et al. (20150304561 A1, here in referred as Howarth-561) in view of Hosoda Ryozo and further in view of Ando (20050190683 A1).

Regarding claim 40, Howarth-561 discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method comprising: 
Receiving a suspension assembly including:
	a support member (50) including one or more first wire attach structures (wires 80 attached to crimps 51 see paragraph [0078]);
	a moving member (moving member 60) including one or more second wire attach structures (wires 80 attached to crimps 61, paragraph [0078]) and;
	a shape-memory alloy wire (80) extending between and coupled to the one or more first wire attach structures and the one or more second wire attach structures (as shown in Fig. 2, wire 80 is extending between 61 and 51),
Howarth-561 does not teach a first uncured adhesive disposed between portion of at least one of: the one or more first wire attach structures and the one or more second wire attach structures to maintain a shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structures; 
a second uncured adhesive disposed proximate to at least one of: the one or more first wire attach structures and the one or more second wire attach structures; and
curing the second uncured adhesive; and 
curing the first uncured adhesive.
Hosoda et al. discloses (see Fig. 1-4) disposing a first uncured adhesive (when adhesive S is applied as shown in Fig. 4 is an uncured when applied) disposed between portions of at least one of: the one or more first wire attach structure and the one or more second wire attach structures to maintain a shape-memory alloy wire at an exit angle with respect to at least one of the one or more first wire attach structures (paragraph [0005] discloses use of relative high viscosity adhesive for fixedly holding suspension wire has a meaning of holding the suspension wire at fixed exit angle).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to apply an adhesive to bond wire as disclosed by Hosoda et al. and similarly use the adhesive to bond shape-memory alloy wire with the suspension assembly disclosed by Howarth-561 in order to improve the reliability of the connection as disclosed by Hosoda et al. (see paragraph [0019]);
a second uncured adhesive disposed (when uncured adhesive H as shown in Fig. 3 are disposed) proximate to at least one of: the one or more first wire attach structures and the one or more second wire attach structures (the H is an adhesive which is cured with heat radiation as in Fig. 3 near second wire attach structure);
Howarth-561 in view of Hosoda et al. do not teach steps for curing the second uncured adhesive: and then curing the first uncured adhesive.
Ando discloses method of a manufacturing optical component in which uses first adhesive for bonding prism (2) to spacer (8) (see paragraph [0074]) and a second uncured adhesive applied to filter 5 and light emitting surface of prism 2 (see paragraphs [0097]-[0105] in which paragraph [0103] for applying first adhesive and second adhesive and see paragraph [0104] for curing the second adhesive and then curing the first adhesive),
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use a first adhesive to bond one portion of wire and use second adhesive for bonding another portion of the wire as disclosed by Ando to form a first optical assembly and curing the one of the adhesives before the another of the adhesives to form a shape-memory alloy wire with the suspension assembly as disclosed by Howarth-561 in view of Hosoda for the purpose of high accurate and easily form the assembly (see paragraph [0012]).

Regarding claim 41, Hosoda further discloses a method of manufacturing a suspension assembly (as shown in Fig. 1-8), the method includes applying electrical drive signals to the shape-memory alloy wire (paragraph [0034] discloses a control signal which is drive signal is applied to wire 80 which is shape-memory alloy wire).

Regarding claim 42, Howarth-561 in view of Hosoda et al. discloses a method of manufacturing suspension assembly (as in Fig. 1-20) as in claim 33 except at least one strain relief member extending between and from at least one side of at least one of: the one or more first wire attach structures and the one or more second wire attach structures, wherein the shape- memory alloy wire extends between and is coupled to the at least one strain relief member and wherein the adhesive is disposed proximal to a side of the at least one strain relieve member
Hull et al. discloses (see Fig. 1-2)  at least one strain relief member (25 as shown in Fig. 1) extending between and from at least one side of (extends from one side of flexible patch electrode 10) at least one of: the one or more first wire attach structures (flexible patch electrode structure 10) , wherein the wire (18+17) extends between and is coupled to the at least one strain relief member (25) and wherein the adhesive (13 and 19) is disposed proximal to a side of the at least one strain relieve member. (25) and extends on one side of the strain relief member.
It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to use the strain relief member and adhesive as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).


Regarding claim 43-44, Howarth-561 in view of Hosoda et al. and Ando discloses the suspension assembly as in claim 40 except the first uncured adhesive has a modulus between 1800 megapascals and 2200 megapascals or between 10 megapascals and 50 megapascals.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cyanoacrylate adhesive for securing SMA wires within device; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and also It is well known in the art to use cyanoacrylate adhesive for attaching strain relief member of shape memory alloy to increase reliability of the connections, for instance Ferrera et al. (20010026666) discloses use of cyanoacrylate adhesive for attaching shape memory collar and strain relief member (see paragraph [0067] discloses The shape memory collar can be attached to the distal end of the optical fiber by an adhesive, such as cyanoacrylate adhesive, for example) and ADHESION 12 a book written by K. W. Allen . (published  in year 1988) discloses adhesive Cyanoacrylate having young’s module of 1300Mpa and 147 MPa for shear and tensile strain see page 98 and Table 5, a copy of page 98 is provided).


Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over by Howarth et al. (20150304561 A1) in view of Hosoda Ryozo and Kojima Togo (JP2010192036) and further in view of Ando and further in view of Hull et al. (5269810).

Regarding claim 45, Howarth-561 in view of Hosoda et al. and Ando discloses the suspension assembly as in claim 40 except the first uncured adhesive comprises maintaining a level of humidity of gas that is surrounding the first uncured adhesive for an amount of time.
Hull et al. discloses a silicone adhesive is cured for one-half hour in a humidity chamber at about 40 degree C and 100% humidity.
 It would have been obvious to one with the ordinary skill in the art at before the effective filing date of the claimed invention to cure an adhesive under humid environment as disclosed by Hull et al. with the suspension assembly of Howarth-561 in view of Hosoda et al. and Ando for securely holding the wire and reduce the risk of connection failure (column 5, line 5-10).

Regarding claim 46, Hosoda further discloses curing the second uncured adhesive comprises exposing the second uncured adhesive comprises exposing the second uncured adhesive to ultra-violet light (Hosoda  discloses adhesive S in Fig. 4 is ultra-violet curing adhesive).

Regarding claim 47, Howarth-561 in view of Hosoda et al. and Ando discloses the suspension assembly as in claim 40 except the second adhesive is disposed proximate to at least one of: the one or more first wire attach structures and the one or more second wire attach structures before the first adhesive is disposed between portions of at least one of: the one or more first wire attach structures and one or more second wire attach structures.
Ando discloses method of a manufacturing optical component in which uses second adhesive (see paragraph [0021]) and a first adhesive applied (see paragraphs [0021]).
It would have been obvious to one with the ordinary skill in the art before the effective filing date of the claimed invention to use a second adhesive to bond one portion of wire and use first adhesive for bonding another portion of the wire as disclosed by Ando to form a first optical assembly and curing the one of the adhesives before the another of the adhesives as disclosed by Howarth-561 in view of Hosoda for the purpose of high accurate and easily form the assembly (see paragraph [0012]).

Regarding claim 48, Howarth-561 discloses (as in Fig. 1-20) the one or more first wire attach structures (51) and the one or more second wire attach structures (61) includes crimps (see paragraph [0078] discloses 51 and 61 as crimps).

Allowable Subject Matter
Claim 50 is allowed.

The following is an examiner’s statement of reasons for allowance: The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 50, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 50 with the allowable feature being; “maintaining the shape-memory wire at the exit angle with using fixture with a wire stop pin.”

Claims 32, 35, 39 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claim 32, 39 and 49 although the prior art teaches examples of suspension assembly, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 32, and 39 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, the prior arts of the record fails to teach “maintaining the shape-memory wire at the exit angle with using fixture with a wire stop pin.”
The following is a statement of reasons for the indication of allowable subject matter: As to claim 35 although the prior art teaches examples of suspension assembly, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 35 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, the prior arts of the record fails to teach “applying electrical drive signals to the shape-memory alloy wire  heats the suspension assembly to a temperature and wherein curing the adhesive comprises maintaining a level of humidity of gas that is surrounding the first uncured adhesive for an amount of time.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicant stated on page 115 that “The Office alleges Hosoda discloses "maintaining the shape memory allow wire (80) at an exit angle with respect to at least one of the one or more first wire attached structures (as in the Fig. 3 the wire is exiting 30(20) at approximately at 90 deg. angle and paragraph [0027] The suspension wire 80 is formed of a conductive metal thin wire having a spring property, inherently stating shape-memory alloy wire)." 
However the claim is for maintain the shape memory wire at an angle and not any specific angle Hosoda maintains the wire at 90deg angle and complies with the limitation.
As per applicant’s discloser “the adhesive configured to increase a bend radius of the shape-memory alloy wire” is common knowledge and well known in the art. It would have been obvious to one with the ordinary skill in the art  before the effective filing date of the claimed invention to use adhesive to maintain deformation of suspension wires when stress is applied to SMA as disclosed by  Hosoda et al. (see paragraph [0021) inherently discloses the adhesive configured to increase a band radius of the wire  when the lens holder is displaced and stress is applied..
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any particular of adhesive like chemical notation or other characteristics with compare to solder which attaches the SMA to the device and the general delimitation for adhesive is “a substance that causes something to adhere, as glue or rubber cement” and solder just does that.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 13, 2021